Citation Nr: 1142530	
Decision Date: 11/17/11    Archive Date: 11/30/11

DOCKET NO.  05-11 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of small bowel surgery.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from December 1969 to August 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In connection with this appeal the Veteran testified at a hearing before a Veterans Law Judge in Washington, DC in August 2006.  A transcript of the hearing is associated with the claims files.  In March 2011, the Veterans Law Judge who held the hearing disqualified herself from the case due to a conflict of interest.  The Veteran was asked whether he would like a hearing before another Veterans Law Judge.  In a March 2011 statement, the Veteran reported that he did not wish to appear at another hearing and asked that his case be considered on the evidence of record.

This case was previously before the Board in April 2007 and March 2010.  In the March 2010 decision, the Board denied the issue currently on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2010, the Court granted a joint motion of the parties and remanded the case to the Board for action consistent with the joint motion.  In May 2011, the Board sent the case for an independent medical examiner's (IME) opinion.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

Residuals of small bowel surgery did not result from an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for residuals of small bowel surgery are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was mailed a letter in December 2003 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The Veteran was mailed a letter in May 2007 providing him with appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, VA Medical Center and private treatment notes have been obtained, the Veteran has been afforded the appropriate VA examination, and an IME opinion has been obtained.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Compensation under 38 U.S.C. § 1151 shall be awarded for a qualifying additional disability or qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  An additional disability or death is a qualifying additional disability or death if the disability or death was not the result of the veteran's willful misconduct and if the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA employee or in a VA facility, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran has asserted that the surgery and treatment he underwent at a VA facility in January 2003 has resulted in additional disability, to include intermittent diarrhea, stomach cramping, and impotency.  

A review of the record shows that in January 2003, the Veteran was seen at the VA Medical Center in Martinsburg, West Virginia with complaints of right lower abdominal pain and tenderness.  A computed tomography (CT) scan revealed an inflammatory mass.  It was recommended that the Veteran undergo an operation for appendicitis.  The Veteran agreed and prior to his surgical procedure, the Veteran was informed of the risks and complications associated with his surgical procedure, to include bleeding, infection, recurrence, perforation, and perontinitis.  The Veteran was alert at the time consent was requested and he was afforded the opportunity to ask questions prior to his indicating comprehension and freely consenting to the procedure.  

Following the informed consent process, exploration of the Veteran's right lower abdomin was performed.  The Veteran was found to have a perforated ileocecal and a sealed inflammatory mass.  The surgeon performed an ileocecectomy and the Veteran was moved to recovery.  Following the surgery, the Veteran recovered gradually for the first 72 hours, at which time he became tachycardic and tachypneic and required resuscitation.  The Veteran responded to resuscitation measures, but his abdomin remained distended and he had the possibiliy of developing ascites.  At that time, it was determined that the Veteran would be transferred to Winchester Medical Center (WMC) for further evaluation and treatment.  The Veteran's diagnosis upon transfer to WMC was acute ischemic ileocolitis with sealed perforation, post operation bowel obstruction, and possible renal failure. 

A review of the treatment notes of record from WMC shows that the Veteran was in the hospital from the time of his January 2003 transfer to early February 2003.  At the time of his transfer to WMC, the Veteran was found to have a distended abdomen which was compromising his respiratory effort.  He was also found to have acute renal failure and an anastomotic leak.  During his stay at WMC, the Veteran underwent several surgical procedures, to include an exploratory laparotomy with abcess drainage, resection of the prior ileocolic anastomosis, creation of end ileostomy, and creation of end-mucous fistula.  The Veteran's February 2003 discharge diagnosis was leaking ileocolic anastomosis with bile and fecal perontonitis, status post resection, ileostomy, mucous fistula, and resolved acute renal failure.  Additional treatment notes show that in June 2003, the Veteran underwent additional surgical procedures at WMC for continued treatment of residual complications of the initial January 2003 surgical procedure. 

A review of the post-surgical medical evidence of record shows that the Veteran has in fact made complaints of and been treated for stomach cramping, persistent diarrhea, and erectile dysfunction.  

The Board acknowledges that the Veteran is competent to report his symptoms of diarrhea, stomach cramps, and impotency.  However, the Veteran is not competent to determine whether a physician was negligent in his treatment as lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The question of whether the January 2003 surgeon was negligent would be one only a fellow physician would be competent to answer. 

In March 2004, the Veteran was afforded a VA examination.  At that time, the examiner indicated that a review of the Veteran's claims files had been completed, to include all records pertaining to his January 2003 VA Medical Center surgical procedure.  Based on the review of the record and examination of the Veteran, the examiner reported that the Veteran's wounds were well-healed and that there was no evidence of incisional hernia with residual abdominal pain. 

In April 2004, the Veteran's claims files were returned to the March 2004 VA examiner for an addendum opinion.  The examiner reported that the indication of sugeries and the outcome of surgery were as expected and the care of the Veteran was very good.  In the examiner's opinion, there was no carelessness, negligence, or lack of proper skill in the management of the Veteran's emergency bowel surgery.

In May 2011, the Veteran's claims file was forwarded to an independent medical examiner for review and an opinion as to whether the Veteran had permanent residuals from his January 2003 VA Medical Center surgical procedure that were a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the VA; or, whether the Veteran had permanent residuals from his January 2003 VA Medical Center surgical procedure that were due to an event that was not reasonably forseeable.  

In August 2011, Dr. D.W., the chief of surgery at Harper University Hospital, provided a medical opinion as requested.  In Dr. D.W.'s opinion, there was no evidence of record that there was negligence, carelessness, lack of proper skill, or error in judgement which contributed to the unfortunate outcome in this case.  In this regard, Dr. D.W. reported that his review of the VA Medical Center operation suggested that it was done in a completely conventional way, using stapled anastomosis and a hand-sewn closure of the hole made for insertion of the stapling device.  Dr. D.W. reported that this technique conformed to the standard surgical procedures.  Additionally, Dr. D.W. reported that he had no criticsm of either the decision to operate or the decision to extend the surgical procedure and do a resection of an area that was both grossly and histologically abnormal.

Additionally, Dr. D.W. reported that the claim of impotence was wholly unlikely since the nerves for erectile function are a distance away from where anything surgical was done on the Veteran.  

There are no other medical opinions of record.  However, a review of the record shows that the Veteran filed a tort claim against VA in 2003.  In a December 2009 letter, VA Regional Counsel in Baltimore, Maryland incidated that based on available information the Veteran filed a tort claim in 2003 involving an allegation of negligent surgery and aftercare, requiring transfer to a non-VA facility.  VA Regional Counsel reported that the claim was administratively settled in July 2003 for $85,000, but that pursuant to VA records retention schedule, the paper file had been destroyed and the records of the tort claim and subsequent settlement were unavailable.  

The Veteran asserts that the fact that VA settled the claim is an admission that his January 2003 surgery and subsequent aftercare were performed negligently.  However, this cannot be determined from the evidence of record.  In this regard, there is no information with regard to what formed the basis of VA's decision to settle the claim, nor is there any medical evidence showing fault on the part of VA.  Therefore, this information is not probative with regard to determining fault on the part of VA.

In sum, both the March 2004 VA examiner and an independent surgeon have opined that there was no indication of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the VA in the care and treatment of the Veteran by the VA Medical Center in Martinsburg, West Virginia.  Additionally, there is no indication that the Veteran has residuals that were due to an event that was not reasonably forseeable.  The Veteran was given appropriate information with regard to potential complications of the January 2003 surgical procedure prior to his giving consent to the procedure, to specifically include infection, perforation, and perontinitis.  

Therefore, the Board finds that the preponderance of the evidence is against the claim and entitlement to compensation under 38 U.S.C. § 1151 for residuals of small bowel surgery is not warranted.  


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of small bowel surgery is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


